Citation Nr: 0931870	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to service-connected 
temporomandibular/myofascial pain dysfunction. 

2.  Entitlement to service connection for a neck injury, to 
include as secondary to service-connected 
temporomandibular/myofascial pain dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

In a May 2009 statement, the Veteran indicated that he wished 
to amend his claim to include the following issues as 
secondary to his service-connected 
temporomandibular/myofascial pain dysfunction: (1) neck 
condition; (2) right ear hearing loss; (3) sleep problems; 
and (4) mental health condition to include, but not limited 
to depression, anxiety, adjustment disorder, with symptoms 
that include confusion, memory/concentration, dizziness, 
blurred vision and mood changes.  The Veteran's 
representative noted that these symptoms may be due to the 
mental health condition, or related to the 
temporomandibular/myofascial pain dysfunction by themselves 
as secondary conditions.  Because the claims of entitlement 
to service connection for a neck disorder and right ear 
hearing loss are currently on appeal, they will be discussed 
in the decision below.  See Robinson v. Shinseki, 557 F.3d 
1355, 1361 (Fed. Cir. 2009), (separate theories in support of 
a claim for benefits for a particular disability do not 
equate to separate claims for benefits for that disability).  
However, the issues of entitlement to service connection for 
sleep problems and a mental health condition, to include on a 
secondary basis, are REFERRED to the RO for appropriate 
action. 

The issue of entitlement to service connection for a neck 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a right ear hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in 
active service or within one year thereafter, nor proximately 
due to or the result of a service-connected disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 20087); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in May 2007.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Although this 
notice letter did not provide the Veteran with the elements 
necessary to establish secondary service-connection, as is 
discussed more fully below, the Veteran does not have a right 
ear hearing loss disability for VA purposes, and as such, the 
fact that the May 2007 notice letter did not address these 
criteria is harmless error because without evidence of a 
current disability, service-connection on a direct or 
secondary basis cannot be granted.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  Although the Veteran identified 
private treatment records from Bergan Mercy Hospital and Dr. 
R.M., responses were received in December 2008 that no 
records for the Veteran were available.  Additionally, the 
Veteran was afforded a VA examination in August 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's service 
treatment records, and the statements of the Veteran, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Although at his April 
2009 personal hearing, the Veteran's representative conveyed 
that he thought the test was inaccurate due to the 
discrepancy in findings between the Veteran's right and left 
ears, the Board finds that there is no objective evidence in 
the examination report to support these contentions.  In this 
regard, the Board notes that the Veteran's service treatment 
records also reveal discrepancy in audiometric findings 
between the Veteran's right and left ears, and the August 
2007 VA examiner discussed this fact in her opinion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board, therefore, finds that the VCAA duty to 
assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such sensorineural 
hearing loss, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for right 
ear hearing loss.  There were no in- service findings of 
right ear hearing loss.  Further, the Veteran does not have a 
current right ear hearing loss pursuant to 38 C.F.R. § 3.385.  
As such, without a current disability, service connection for 
right ear hearing loss cannot be granted.

The Veteran's August 1986 separation examination and report 
of medical history were negative for complaints, treatment, 
and diagnosis of right ear hearing loss.  On the authorized 
audiological evaluation in August 1986, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15

In August 2007, the Veteran underwent a VA audiological 
examination.  At the examination, the examiner noted that the 
Veteran's separation examination showed normal hearing 
sensitivity in the right ear.  On the authorized audiological 
evaluation performed, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  

After reviewing the Veteran's claims file, the examiner 
opined that it was not likely that the Veteran's right ear 
hearing loss was a result of noise exposure during his 
military service.  In this regard, as was noted above, the 
Veteran's audiological findings on the August 2007 VA 
examination do not meet the criteria for right ear hearing 
loss pursuant to 38 C.F.R. § 3.385.  Audiometric findings 
revealed no single threshold 40 decibels or greater; less 
than 3 thresholds of 30 degrees of more; and speech 
recognition of greater than 94 percent.  As such, the Veteran 
does not have right ear hearing loss for VA purposes.  
Service connection requires evidence that establishes that 
the Veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a 
current disability, the Veteran's claim for service 
connection for right ear hearing loss cannot be granted.

In addition, as was noted above, in order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  Again, because the 
Veteran does not have right ear hearing loss for VA purposes, 
the Veteran fails Wallin element one, as there is no medical 
evidence of a current disability.  See Degmetich, 104 F. 3d 
at 1332; Brammer, 3 Vet. App. at 225.  Therefore, service 
connection for right ear hearing loss cannot be established 
on a secondary basis.

The Board acknowledges the Veteran's belief that he has right 
ear hearing loss disability and notes that he is capable of 
reporting his observations concerning his hearing acuity.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as 
a lay person without medical training, the Veteran is not 
qualified to determine whether he has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes.  Although the Veteran may sincerely believe that he 
has a right ear hearing loss disability that was caused by 
noise exposure during active service or his 
temporomandibular/myofascial pain dysfunction, the Veteran, 
as a lay person, is not competent to testify that he has a 
current right ear hearing loss disability that was caused by 
his military service or another disorder.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In conclusion, the Board finds that the Veteran's claim for 
service connection for right ear hearing loss must be denied 
on both a direct and secondary basis because the more 
persuasive evidence of record indicates that the Veteran does 
not have right ear hearing loss for VA purposes.  
Additionally, the evidence does not support service 
connection for right ear hearing loss by a presumptive basis 
because there is no competent medical evidence showing that 
the Veteran had hearing loss that manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for right ear hearing loss, to include as 
secondary to service-connected temporomandibular/myofascial 
pain dysfunction.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  38 U.S.C.A. § 5107(b).  As such, 
service connection for right ear hearing loss must be denied.  
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a neck disorder.  He contends that he suffered 
a whiplash-type injury during service during an incident when 
a brass fitting hit his face.  Although the Veteran's service 
treatment records do not document any complaints, treatment 
or diagnosis of a neck injury, his service treatment records 
do substantiate the incident in question.  In addition, at 
his April 2009 personal hearing and in a subsequent May 2009 
statement, the Veteran has also contended that he believed 
his neck disorder was secondary to his service-connected 
temporomandibular/myofascial pain dysfunction, which also 
occurred as a result of the above substantiated incident 
during service.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Board finds that 
there is current evidence of a neck disorder and that the 
Veteran is service connected for temporomandibular/myofascial 
pain dysfunction.  However, because the record does not 
include a medical examination or opinion based on a complete 
review of the Veteran's claims file as to whether the 
Veteran's current neck disorder is caused or aggravated by 
his service- connected temporomandibular/myofascial pain 
dysfunction, the Board concludes that a VA medical 
examination and opinion are needed in order to render a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his current 
neck disorder.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
neck disorder is causally or etiologically 
related to his service-connected 
temporomandibular/myofascial pain 
dysfunction.  If the Veteran's neck 
disorder is not etiologically related to 
the service-connected disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that his neck disorder is aggravated by 
his service-connected disorder.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


